Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
	The limitation “azine-based moiety” as recited in claim 16 will be understood to refer to any of a group of six-membered heterocyclic compounds containing one or more nitrogen atoms in the ring.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites the limitation “b2 is an integer from 0 to 3”, however, variable b2 is not present in Formula 1, making this limitation indefinite.  It appears that this is a typographical error and Applicants meant to recite “b4 is an integer from 0 to 3”.  For purposes of further examination, this interpretation will be adhered to.  Claims 2-20 are included in this rejection as they are dependent from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US Pat. 7,883,786, cited on Applicants information disclosure statement, filed on 2/20/20).
Claim 1: Compound H-48 of Abe et al., whose structure is 
    PNG
    media_image1.png
    234
    238
    media_image1.png
    Greyscale
, anticipates Formula 1 of claim 1.  Specifically, in compound H-48, variables b3 and b4 are equal to zero (no R3 and R4 groups present), variables R1 and R2 are equal to a C1 alkyl group (methyl), variable b5 is equal to 1, variable R5 is equal to pyrenyl, variable a2 is equal to 1, variable L2 is equal to a single bond, variable n1 is equal to 1, variable a1 is equal to 1, variable L1 is equal to a single bond, variable b6 is equal to 1, variable R6 is equal to fluorenyl, and variable Ar1 is equal to pyrenyl.  Variable Ar1 in compound H-48 is not a triphenylene group or a fluorene group connected to the 9th position as recited in claim 1.  Additionally, while a1 and a2 are each 1, L1 and L2 are each a single bond, and n1 is 1 in compound H-48, variable Ar1 is not a fluorene group as recited in claim 1.
Claims 2-4: Groups which satisfy formula 2 are not required to be present in Formula 1 which means that compounds not having any Ar11 group(s) may still be relied upon to reject any claims which further limit the optional group Ar11.  In compound H-48, variables L1 and L2 are both equal to a single bond and no Ar11 group is present, thereby anticipating claims 2-4.
Claim 5: In compound H-48 of Abe et al., variable Ar1 is equal to a pyrenyl group and no variable Ar11 is present, thereby anticipating claim 5.
Claims 10 and 11: Compound H-48 of Abe et al. satisfies the limitations of claims 10 and 11 with all variable assignments being described in claim 1 above.  
Claim 12: Compound H-48 of Abe et al. does not comprise an ortho-phenyl group, thereby satisfying claim 12.
Claims 14 and 18: While Abe et al. does not explicitly teach a composition comprising compound H-48 and a solvent, it is submitted that the act of synthesizing compound H-48 inherently requires a reaction medium comprising a solvent, and prior to, or during the characterization of, compound H-48 would exist as a mixture with at least one solvent, thereby anticipating claims 14 and 18.
Claims 19 and 20: Abe et al. teaches organic light-emitting elements which comprise the biphenyl derivatives taught therein.  The preparation of an organic light-emitting element as taught and exemplified by Abe et al. which employs any one of the explicitly taught compounds, including compound H-48, is at once envisaged.  The organic light-emitting elements are taught as comprising an ITO anode, an organic layer which is comprised of a hole transport region, an emission region which comprises a phosphorescent iridium complex as a dopant (which inherently emits light from a triplet exciton), an electron transport region, and an Al cathode (examples 3-8).  Such a device which includes compound H-48 in the hole transport region, is therefore at once envisaged, thereby anticipating claims 19 and 20.

Claims 1, 5-12, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (WO 2017/111389, cited on Applicants information disclosure statement, filed on 2/20/20).
Claim 1: Compound C2 of Han et al., whose structure is 
    PNG
    media_image2.png
    106
    127
    media_image2.png
    Greyscale
, anticipates Formula 1 of claim 1.  Specifically, in compound C2, variables b3, b4, and b5 are equal to zero (no R3, R4, and R5 groups present), variables R1 and R2 are equal to a C1 alkyl group (methyl), variable a2 is equal to 1, variable L2 is equal to a C12 heterocyclic group (carbazolyl), variable n1 is equal to 1, variable a1 is equal to 1, variable L1 is equal to a single bond, variable b6 is equal to 0 (no R6 group present), and variable Ar1 is equal to phenyl.  Variable Ar1 in compound C2 is not a triphenylene group or a fluorene group connected to the 9th position as recited in claim 1.  
Claim 2: Groups which satisfy formula 2 are not required to be present in Formula 1 which means that compounds not having any Ar11 group(s) may still be relied upon to reject any claims which further limit the optional group Ar11.  In compound C2, variables L1 and L2 are both equal to a single bond and a carbazole group, and no Ar11 group is present, thereby anticipating claim 2.
Claims 5 and 6: In compound C2 of Han et al., variable Ar1 is equal to a phenyl group and no variable Ar11 is present, thereby anticipating claims 5 and 6.
Claim 7: Variable Ar1 in compound C2 anticipates formula 4-1 of claim 1 with variable e5 equal to zero.
Claim 8: In compound C2 above, the moiety recited in claim 8 anticipates formula 5-1 of claim 8 with variables f4 and f5 equal to zero.
Claim 9: In compound C2 above, variables R1 and R2 are equal to methyl groups, and no variables R3-R6 are present.  Alternatively, variables b3-b6 are equal to the maximum number of available bonding positions and all R3-R6 are equal to hydrogen, thereby anticipating claim 9.
Claims 10 and 11: Compound C2 of Han et al. satisfies the limitations of claims 10 and 11 with all variable assignments being described in claim 1 above.  
Claim 12: Compound C2 of Han et al. does not comprise an ortho-phenyl group, thereby satisfying claim 12.
Claims 14 and 18: While Han et al. does not explicitly teach a composition comprising compound C2 and a solvent, it is submitted that the act of synthesizing compound C2 inherently requires a reaction medium comprising a solvent, and prior to, or during the characterization of, compound C2 would exist as a mixture with at least one solvent, thereby anticipating claims 14 and 18.
Claim 17: Embodiments where compound C2 is employed as a host material with a dopant material satisfy the limitations of claim 17 as any dopant material would inherently be a luminescent material.
Claims 19 and 20: Han et al. teaches organic light-emitting elements which comprise the inventive compounds as taught therein.  The compounds are taught and exemplified to be employed as a host material in an emission layer of an organic electroluminescent device.  The preparation of an organic light-emitting element as taught and exemplified by Han et al. which employs any one of the explicitly taught compounds, including compound C2, is at once envisaged.  The organic light-emitting elements are taught as comprising an ITO anode, an organic layer which is comprised of a hole transport region, an emission region which comprises a phosphorescent iridium complex as a dopant (which inherently emits light from a triplet exciton), an electron transport region, and an Al cathode (examples 3-8).  Such a device which includes compound C2 in the emission layer, is therefore at once envisaged, thereby anticipating claims 19 and 20.

Claims 1-5, 9, 12, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0179396).
Claim 1: Compounds 1-8 and 1-9 of Kim et al. anticipate Formula 1 of claim 1.  As applied to Formula 1, compound 1-8 has variables b3, b4, b5 and b6 equal to zero, variables R1 and R2 are equal to a C6 aryl group (phenyl), variables a1 and a2 are equal to 1, variables L1 and L2 are equal to a single bond, variable n1 is equal to 1, and variable Ar1 is equal to a phenanthrenyl group.  Alternatively, the two phenyl groups attached to the fluorenyl moiety can be assigned to be equal to Formula 2 of claim 1 with variable a11 equal to 1, variable L11 equal to a single bond, and variable Ar11 equal to phenyl.
Claims 2-4: In compound 1-8, variables L1, L2, and L11 are all equal to a single bond, thereby anticipating claim 2-4.  
Claim 5: In compound 1-8 of Kim et al., variable Ar1 is equal to a phenanthrenyl group and variable Ar11 is equal to a phenyl group, thereby anticipating claim 5.
Claim 9: In compound 1-8 above, variables R1 and R2 are equal to phenyl groups, and no variables R3-R6 are present.  Alternatively, variables b3-b6 are equal to the maximum number of available bonding positions and all R3-R6 are equal to hydrogen, thereby anticipating claim 9.
Claim 12: Compound 1-8 of Kim et al. does not comprise an ortho-phenyl group, thereby satisfying claim 12.
Claims 14 and 18: While Kim et al. does not explicitly teach a composition comprising compound 1-8 or 1-9 and a solvent, it is submitted that the act of synthesizing compounds 1-8 and 1-9 inherently requires a reaction medium comprising a solvent, and prior to, or during the characterization of, compounds 1-8 and 1-9 would exist as a mixture with at least one solvent, thereby anticipating claims 14 and 18.
Claim 17: Embodiments where compound 1-8 or 1-9 are employed as a host material with a dopant material satisfy the limitations of claim 17 as any dopant material would inherently be a luminescent material.
Claims 19 and 20: Kim et al. teaches organic light-emitting elements which comprise the inventive compounds as taught therein.  The compounds are taught and exemplified to be employed as a host material in an emission layer of an organic electroluminescent device.  The preparation of an organic light-emitting element as taught and exemplified by Kim et al. which employs any one of the explicitly taught compounds, including compound 1-8, is at once envisaged.  The organic light-emitting elements are taught as comprising an ITO anode, an organic layer which is comprised of a hole transport region, an emission region which comprises a phosphorescent iridium complex as a dopant (which inherently emits light from a triplet exciton), an electron transport region, and an Al cathode (examples 3-8).  Such a device which includes compounds 1-8 or 1-9 in the emission layer, is therefore at once envisaged, thereby anticipating claims 19 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0179396), as applied to claim 14.
As described above, the preparation of an organic light-emitting device which is comprised of an emission layer comprising compounds 1-8 or 1-9 is anticipated.  Kim et al. teaches that the emission layer further comprises a host material and explicitly teaches 25 phosphorescent dopant materials.  Using the claim interpretation above all of the phosphorescent complexes PD1 through PD25 comprises an azine-based moiety.  Applicants specification does not explicitly or implicitly define this term, and the Examiner is relying on an art recognized definition, which includes six-membered heterocyclic rings having one or more nitrogen atom.  Kim et al. teaches co-deposition of the host material and dopant material.  Therefore, an emission layer prepared from compounds 1-8 or 1-9 and any of the phosphorescent dopants PD1 through PD25 would result in a composition comprising a compound which satisfies formula 1 of claim 1 and a second compound which is comprised of an azine-based moiety, thereby satisfying claim 16.  Additionally, the phosphorescent dopants PD3, PD4, and PD25 are comprised of an m-phenyl moiety.  An emission layer which employs compounds 1-8 or 1-9 and any one of PD3, PD4, and PD25 would result in a composition comprising a compound which satisfies formula 1 of claim 1 and a first compound which is comprised of an m-phenyl moiety, which satisfies claim 15.  Any one of the phosphorescent dopants are luminescent materials thereby satisfying claim 17.  The combinations relied upon above are obvious embodiments given the overall teachings of Kim et al. 

Allowable Subject Matter
While all claims are rejected, claim 13 is free of any prior art rejections and would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once Applicants overcome the 112(b) rejection above.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766